fs

Oo CO SS DH WM

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-cr-02032-SMJ ECFNo. 59  filed07/17/19 PagelD.180 Page 1 of 4

FILED iN THE U.S. DISTRICT COURT

Joseph H. Harrington EASTERN DISTRICT OF WASHINGTON
United States Attorney

Eastern District of Washington JUL 47 20%

Thomas. J. Hanlon

Richard C. Burson SEAN F, MOAVOY, CLERK
Assistant United States Attorneys VARIA, WASHINGTON |

402 E. Yakima Avenue, Suite 210
Yakima, Washington 98901
(509) 454-4425

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA, 1:19-CR-02032-SMJ
SUPERSEDING INDICTMENT
Plaintiff,
Vio: 18 U.S.C. §§ 2119, 2
Carjacking
Vv. (Count 1)

18 U.S.C. § 924(c)C1)(A)G), Gi)
JAMES DEAN CLOUD and Brandishing of a Firearm During a

DONOVAN QUINN CARTER CLOUD, Crime of Violence

(Counts 2, 3,6)
Defendants.

18 U.S.C. §§ 2109, 1153, 3559(H(2)
Kidnapping
(Count 4)

18 U.S.C. §§ 113(a)(3), 1153
Assault with a Dangerous Weapon
(Count 5)

 

INDICTMENT 1
al

“ON

10
i
12
1B
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-cr-02032-SMJ ECFNo. 59  filed07/17/19 PagelD.181 Page 2 of 4

The Grand Jury charges:
COUNT 1
On or about June 8, 2019, in the Eastern District of Washington, the
Defendants, JAMES DEAN CLOUD and DONOVAN QUINN CARTER
CLOUD, took a motor vehicle, to wit: a 2007 Chevrolet Silverado, that had been
transported, shipped, and received in interstate and foreign commerce from J.V. by
force, violence, and intimidation, with the intent to cause death and serious bodily

harm, all in violation of 18 U.S.C, §§ 2119, 2.

COUNT 2
On or about June 8, 2019, in the Eastern District of Washington, the
Defendant, JAMES DEAN CLOUD, during and in relation to a crime of violence,
for which he may be prosecuted in a court of the United States, to wit: Carjacking,
in violation of 18 U.S.C. § 2119, as alleged in Count 1 of this Indictment, did
knowingly use, carry, brandish, and possess in furtherance of the Carjacking, a

firearm, all in violation of 18 U.S.C. § 924(c)A)(A)@), Gi).

COUNT 3
On or about June 8, 2019, in the Eastern District of Washington, the

Defendant, DONOVAN QUINN CARTER CLOUD, during and in relation to a

INDICTMENT 2
ao SN BO WT

\O

10
i1
12
13
14
15
16
17
18
19
20
21
22
23
24

— 25

26
27
28

 

 

Case 1:19-cr-02032-SMJ ECFNo. 59  filed07/17/19 PagelD.182 Page 3 of 4

crime of violence, for which he may be prosecuted in a court of the United States,
to wit: Carjacking, in violation of 18 U.S.C. § 2119, as alleged in Count | of this
Indictment, did knowingly use, carry, brandish, and possess in furtherance of the
Carjacking, a firearm, all in violation of 18 U.S.C. § 924(c)(1)(A)Q), (41).
COUNT 4 |

On or about June 8, 2019, in the Eastern District of Washington, the
Defendants, DONOVAN QUINN CARTER CLOUD and JAMES DEAN
CLOUD, both Indians, who were not parents, grandparents, brothers, sisters, aunts,
uncles, or individuals having legal custody of Minor A, did unlawfully kidnap,
abduct, confine, and seize a person identified as Minor A, who had not then
attained the age of eighteen years, all within the boundaries of the Yakama Nation

Indian Reservation, in Indian Country; in violation of 18 U.S.C. §§ 1201(a)(2),

(2)(1), and 3559(£)(2), 2.

COUNT 5
On or about June 8, 2019, in the Eastern District of Washington, within the
boundaries of the Yakama Nation Indian Reservation, in Indian Country, the
Defendant, JAMES DEAN CLOUD, an Indian, did knowingly assault J.V. with a
dangerous weapon, that is, a firearm, with intent to do bodily harm; in violation of

18 U.S.C. § 113(a)(3), 1153.

INDICTMENT . 3
Co SF SN HN

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cr-02032-SMJ ECFNo. 59  filed07/17/19 PagelD.183 Page 4 of 4

COUNT 6
On or about June 8, 2019, in the Eastern District of Washington, the
Defendant, JAMES DEAN CLOUD, during and in relation to a crime of violence,
for which he may be prosecuted in a court of the United States, to wit: Assault with
a Dangerous Weapon, in violation of 18 U.S.C. §§ 113(a)(3), 1153, as alleged in
Count 5 of this Indictment, did knowingly use, carry, brandish, and possess in
furtherance of the Assault with a Dangerous Weapon, a firearm, all in violation of

18 U.S.C. § 924(c)(1(A)Q, (ii.

DATED: July 16, 2019

A TRUE BILL

Foreperson

Joseph H. Harrington
United States Attorney

VAL LA.

Thomas J. Hanlon
Assistant United States Attorney

 

 

Richard C. Burson
Assistant United States Attorney

INDICTMENT 4

 

 
